MERRITT, Circuit Judge,
concurring.
While I agree that the district court correctly decided the merits of the plaintiffs claims, I am unable to concur with the majority’s holding on the question of the timeliness of the plaintiffs complaint. Although that issue was raised before the district court, it was not raised on appeal. I do not think it is possible to determine from the record enough of the facts relating to the plaintiffs receipt of her right-to-sue letter to enable this court to decide whether or not the doctrine of equitable tolling should apply. Therefore, I would limit our inquiry and I would affirm the district court’s order granting the defendant’s motion for summary judgment.